Citation Nr: 1427010	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for radiculopathy of the right upper extremity (dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran had active service from December 1976 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island, which granted service connection for neuropathy of the right forearm (dominant), and assigned a non-compensable rating, effective from May 2009.  A March 2010 rating decision increased the rating for this disorder to 10 percent, effective from January 26, 2009. 

In September 2013, the Board increased the Veteran's disability rating for radiculopathy of the right upper extremity to 30 percent.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Joint Motion for Partial Remand (Joint Motion), the parties agreed that the Board failed to include adequate reasons and bases in its decision, specifically noting that other, potentially-applicable Diagnostic Codes were not considered.  The Court concurred, and the part of the Board's decision at issue here was remanded for actions consistent with the Joint Motion. 


FINDING OF FACT

Throughout the entire period on appeal, manifestations of the Veteran's cervical radiculopathy of the right upper extremity have been wholly sensory in nature, productive of moderate but not severe incomplete paralysis the right median and ulnar nerves.





CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent, but not greater, for moderate incomplete paralysis of either the right median or right ulnar nerve have been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.321 , 4.7, 4.71a, 4.124a, Diagnostic Codes 8510, 8515, 8516 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, the Board awarded an increased rating for radiculopathy of the right upper extremity, from 10 percent disabling to 30 percent, in September 2013.  The Veteran appealed that grant, arguing that the Board failed to examiner other, potentially-applicable Diagnostic Codes, to include Diagnostic Code 8510.  

To that end, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013).

Neurological disorders of the upper and lower extremities are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  38 C.F.R. § 4.124a.  The Veteran's disability is currently-rated pursuant to Diagnostic Code 8515, which addresses involvement of the median nerve.  Per this code, a 30 percent evaluation is assigned where there is moderate, incomplete paralysis of the dominant extremity.  In this case, the Veteran's right upper extremity is his dominant extremity.  A higher rating of 50 percent is warranted when severe, incomplete paralysis has been demonstrated.

Another potentially-applicable code, as noted by the Court, is Diagnostic Code 8510.  Diagnostic Code 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  

Moderate incomplete paralysis is rated 40 percent disabling on the major side, and severe incomplete paralysis is rated 50 percent disabling on the major side.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Further, the Board observes that the words "slight," "moderate," and "severe," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Turning to the evidence of record, a January 2009 magnetic resonance image (MRI) of the cervical spine revealed multiple levels of degenerative change, the most significant of which was at C3-4, where there was a disc bulge with posterior osteophytosis that compressed the anterior cord.  There was also neuralforaminal narrowing at C3-4 on the right, C4-5 on the right, C5-6 on the right, and bilaterally, at C6-7.  The most severe level of neural foraminal narrowing was at C5-6, on the right. 

In a private medical report, dated in January 2009, it was noted that the January 2009 MRI was a relatively unremarkable study, providing evidence against this claim, and that in light of the Veteran's predominantly right arm complaints, he looked carefully on the Veteran's right side and found that the symptoms suggested a C6 nerve entrapment.

Additional private records from February 2009 reflect the Veteran's receipt of epidural injections at the C6-7 space.  A private medical report dated in March 2009 found decreased sensation to light touch in a C6 distribution on the right.  A review of the January 2009 MRI revealed a right disc osteophyte complex at C5-6, causing some mild right-sided foraminal narrowing.

A private medical report from April 2009 indicated that the Veteran's radiculitis was largely gone, but that the Veteran still had weakness and tingling in the radial hand.  On examination, the right C6 motor and sensory distributions were normal, providing more evidence against this claim. 

A VA examination conducted in June 2009 revealed strong grip in both hands, as well as strength to resist flexion and extension of the shoulder and upper arm, providing more evidence against this claim.  Triceps reflex on the right was 2+, bicep was 2+, and radial reflex was 1+.  MRI images did not reveal herniated discs.  The Veteran reported continuing pain in the right arm with some numbness of the lower arm.  The Veteran did not use assistive devices, and his activities of daily living were not affected.  There was no history of repeated pain on movement or flare-ups, and there had been no hospitalization for incapacitating episodes.  The diagnoses were cervical disc disease with radiculopathy and neuropathy in the right forearm. 

In his March 2010 VA Form 9, the Veteran reported daily pain in the right hand, and noted that simple activities, such as tying shoe laces and carrying a bag of groceries, were more difficult.  He also reported an occasional sharp pain between his shoulder blades that he attributed to his cervical spine disability. 

During a VA peripheral nerves examination conducted in July 2011, the Veteran described persistent numbness in the first finger and to a lesser extent, numbness in the thumb.  Physical examination revealed 5/5 strength in the right hand and arm, providing highly probative evidence against this claim.  There was no sensory deficit to pin or light touch.  The Veteran had 2+ symmetrical reflexes bilaterally.  The examiner concluded that it was as likely as not that the Veteran had mild, right cervical radiculopathy which was chronic again providing more evidence against this claim. 

The examiner did not feel that this would limit the Veteran from performing most sedentary or physical activities, save for fine motor tasks with the first digit, at which point some impairment may exist. 

Despite the most recent objective testing in which the VA examiner determined that the Veteran's radiculopathy was essentially mild in nature, the Board granted an increase in September 2013, based upon moderate symptomatology, and increased his disability rating to 30 percent over the entire appellate period.  In order to grant this claim, the Board was required to look at the evidence in a light most favorable to the Veteran.  Despite the increase, in which the regulations at issue were liberally construed, the Veteran appealed the Board's decision to the Court, which found that the Board must consider other potentially-applicable Diagnostic Codes (and specifically Diagnostic Code 8510) prior to rendering a decision.  

While the Board could remand this matter for an updated VA examination, or conduct further development, delaying the adjudication of this case, it will instead assign yet another increased evaluation to 40 percent for cervical radiculopathy resulting in moderate incomplete paralysis stemming from the 5th and 6th cervical vertebrae to avoid further delay in this case.  A 40 percent rating is warranted for moderate, incomplete paralysis of the dominant extremity under Diagnostic Code 8510.

In this regard, as noted above, it is important for the Veteran to understand that there is significant evidence against this claim.

However, there is no medical evidence of record to warrant the assignment of a higher evaluation under any applicable Diagnostic Code.  Severe incomplete paralysis has not been demonstrated at any time in this case.  In assessing the symptoms associated with the Veteran's right upper extremity radiculopathy, the record reflects reports of various levels of pain, as well as of numbness involving the forefinger and thumb of the right hand and forearm, and interference with daily activities such as carrying groceries and tying shoe laces.  While there is objective evidence supporting his subjective reports, evidence currently of record does not demonstrate symptoms such as pain, numbness, or functional loss greater than moderate incomplete paralysis under either Diagnostic Code 8515, 8516, or 8510.  

In support of that conclusion, the Board notes that the Veteran's current symptoms are wholly sensory in nature, and that as a result, he is not entitled to a rating based in excess of moderate impairment.  With respect to the median and ulnar nerves, neither the index finger nor the thumb has been shown to be hyperextended, limited in motion, or to exhibit atrophy.  Further, strength testing was consistently normal throughout the right upper extremity.  In this regard, it is important to note that not all evidence support the current findings, let alone a higher evaluation.  Therefore, the Board finds that the evidence of record is clearly against entitlement to a rating of 70 percent under Diagnostic Codes 8515, 8516, or 8510.  For these reasons, the Board finds that an evaluation of 40 percent, but no higher, for radiculopathy of the right upper extremity is warranted under Diagnostic Code 8510 during the appellate period.  38 C.F.R. § 4.124a . 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  It is important for the Veteran to understand that without taking into consideration those statements there would be little basis for a compensable evaluation, let alone the 30% evaluation, let alone the 40% evaluation found.

In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing numbness and pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case once again, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri.  

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating per 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's upper right extremity, the Board finds that symptoms (and functional impairment) for this disability are more than encompassed by the currently-assigned schedular rating.  In fact, the assignment of a moderate disability rating for the Veteran's disability is only accomplished following a liberal view of the available evidence.  As such, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  See Thun.

The Board once again recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, and to avoid further delay, and as such a rating of 40 percent, but no higher, is assigned for cervical radiculopathy of the right upper extremity.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) , as stated above.  As such, the VCAA duty to notify was satisfied.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private records.  The Veteran also submitted statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded VA medical examinations in June 2009 and July 2011.  The examiners, medical professionals, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for each claim on appeal.  The examiners provided the Board with sufficient information to rate each disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio, 16 Vet. App. 183.





ORDER

An initial evaluation of 40 percent, but not greater, for radiculopathy of the right upper extremity is granted, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


